Chief Justice Bassett.
Gentlemen, in this case which has been fully argued and the evidence fully before you, the point on which this cause must turn is whether the identity of the person is proved. There have been twenty witnesses examined in this cause, in some measure contradictory; you are to consider and weigh the evidence according to the credit you think it ought to have. In this case where the life of a man is depending, you are to be fully satisfied in your minds and consciences before you can convict, but, if you have a doubt remaining from the circumstances of his guilt, you will acquit.
Verdict not guilty.